Case: 3:17-cr-00028-TMR-MRM Doc #: 215 Filed: 07/20/20 Page: 1 of 9 PAGEID #: 805




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

                                    Plaintiff,                  :        Case No. 3:17-cr-028
                                                                         Also 3:19-cv-389

                                                                         District Judge Thomas M. Rose
         -    vs   -                                                     Magistrate Judge Michael R. Merz

KURON EVANS,

                                    Defendant.                  :



             REPORT AND RECOMMENDATIONS ON THE MERITS


         This case under 28 U.S.C. § 2255 is before the Court for decision on the merits. Defendant

Evans filed his § 2255 Motion December 5, 2019 1 (ECF No. 187). The Magistrate Judge

recommended dismissal under Rule 4 of the Rules Governing § 2255 Motions (ECF No. 188), but

withdrew that Report and allowed Evans to supplement his Motion (ECF No. 200). After he did

so (ECF No. 205), the Magistrate Judge ordered the United States to answer (ECF No. 206). The

Government complied with that Order (ECF No. 210) and Evans has now filed a Response to the

Answer (ECF No. 214), rendering the case ripe for decision.




1
  Although the Motion was not received by the Clerk and docketed until December 11, 2019, Evans states he
deposited it in the prison mail system December 5 and he is entitled to the earlier date as the date of filing. Houston
v. Lack, 487 U.S. 266 (1988); Cook v. Stegall, 295 F.3d 517, 521 (6th Cir. 2002). The Government has not claimed
the filing was untimely.

                                                           1
Case: 3:17-cr-00028-TMR-MRM Doc #: 215 Filed: 07/20/20 Page: 2 of 9 PAGEID #: 806




Litigation History



       Defendant Evans was named in the Second Superseding Indictment filed in this case on

May 25, 2017, and included in Counts 1, 11, 12, and 15 (ECF No. 51). On August 22, 2018, he

entered into a Plea Agreement with the United States in which he agreed to plead guilty to Count

11 which charged him with distribution of heroin in an unspecified amount, an offense carrying a

maximum penalty of twenty years imprisonment (ECF No. 157). The parties agreed that the

appropriate sentence would be sixty months plus three years supervised release. Id. at ¶ 6, PageID

474.

       Among other things, the United States agreed to recommend that Evans “be allowed to

serve his state term of imprisonment prior to the term of incarceration imposed in this case.” Id.

at ¶ 7, PageID 475.      Section 7 concludes, “Defendant agrees and understands that these

recommendations in Paragraph 7 do not bind the Court, and defendant cannot withdraw his plea if

the Court declines to accept these recommendations contained in Paragraph 7.” Id. Paragraph 12

of the Plea Agreement reads, “This is the complete agreement between the parties. It supersedes

all other promises, representations, understandings, and agreements between the parties.” Id. at

PageID 476.

       Following the required plea colloquy under Fed. R. Crim. P. 11, Judge Rose accepted the

Plea Agreement and Evans’ guilty plea (Minute Entry, ECF No. 159). On November 27, 2018,

and after considering the Presentence Investigation Report from the Probation Department, Judge

Rose imposed the agreed sentence and dismissed Counts 1, 12, and 15 (Minute Entry, ECF No.

167; Judgment, ECF No. 168). Evans made no claim at sentencing that he had not been sentenced




                                                2
Case: 3:17-cr-00028-TMR-MRM Doc #: 215 Filed: 07/20/20 Page: 3 of 9 PAGEID #: 807




as agreed upon and he took no appeal; his time to do so expired December 11, 2018. See Fed. R.

App. 4(b)(1)(A)(i).



                                           Analysis


       Evans, who is proceeding pro se, pleads one ground for relief:

               Ground One: Movant has been denied specific performance of
               his plea.

               Supporting Facts: A specific promise and inducement to enter a
               plea of guilty herein was the promise that Movant would first be
               allowed to enter state custody and discharge his sentence obligation.
               In the event he was not so afforded specific performance, and as a
               result Movant is denied program participation in FBOP including
               Community Confinement.


(Motion to Vacate, ECF No. 187, PageID 666.)

       Evans has never moved to amend his Motion, but his basis for relief has shifted appreciably

since his first filing – from a promise that the state sentence would be served first to an allegedly

broken promise by the Government to recommend that result.

       In withdrawing the Rule 4 Report, the Magistrate Judge noted the difference between what

Evans claims he had been promised and what the Plea Agreement actually says about service of

his state imprisonment time before serving his federal time (ECF No. 200). In his Supplement,

Evans claims “the promise was for the United States to recommend such service of term in Ohio

before the BOP Term, and as memorialized in the sentence record, promised to make efforts to

facilitate this promise and ultimately goal. (ECF No. 205, PageID 724). His Supplement then

continues to describe at some length the negative results of his attempt to find out if the United

                                                 3
Case: 3:17-cr-00028-TMR-MRM Doc #: 215 Filed: 07/20/20 Page: 4 of 9 PAGEID #: 808




States had contacted the Bureau of Prisons as Evans alleges the United States Attorney promised

in the Plea Agreement.

       After the United States answered and denied making the promise alleged in the

Supplement, Evans again changed his claim. He now says his “reasonable understanding” of the

Plea Agreement was that the United States, after the change of plea hearing, “would indeed

recommend to the Court that the State term of incarceration be served first.” (Response/Traverse,

ECF No. 214, PageID 794). He restates his “reasonable understanding” as being that “the

Government would make the recommendation to the Court so the matter would be addressed and

decided on the very recommendation at issue orally and in [open] court.” Id. at PageID 794-95.

Evans counters the Government’s claim that it did make the promised recommendation in the Plea

Agreement and in the Presentence Investigation Report by stating it was his understanding that the

recommendation would be made orally. Id. at PageID 795.

       Evans’ claim since he initiated these § 2255 proceedings has been that he did not get what

he was promised in the Plea Agreement. A habeas petitioner may not add claims to a case in a

traverse. Jalowiec v. Bradshaw, 657 F.3d 293 (6th Cir. 2011), citing Tyler v. Mitchell, 416 F.3d

500, 504 (6th Cir. 2005). Here, however, construing Evans’ pro se pleadings liberally, the

Magistrate Judge will treat Evans’ statement of his claim in the Response as his operative statement

of the claim.

       “Plea agreements are contractual in nature” and are therefore interpreted and enforced in

accordance with traditional contract law principles. United States v. Lukse, 286 F.3d 906, 909 (6th

Cir. 2002); United States v. Wells, 211 F.3d 988, 995 (6th Cir. 2000). Once a plea agreement has

been interpreted, the burden of proving a breach lies with the party asserting the breach. United




                                                 4
Case: 3:17-cr-00028-TMR-MRM Doc #: 215 Filed: 07/20/20 Page: 5 of 9 PAGEID #: 809




States v. Harris, 2006 U.S. App. LEXIS 23456 (6th Cir. Sept. 15, 2006), citing United States v.

Smith, 429 F.3d 620, 630 (6th Cir. 2005).

       Principles of contract law are generally applicable to the interpretation and enforcement of

plea agreements. State v. Bethel, 110 Ohio St. 3d 416 (2006). The Sixth Circuit interprets plea

agreements according to traditional contract law principles and construes ambiguities against the

government. United States v. Bowman, 634 F.3d 357, 360 (6th Cir. 2011). A court “must give

effect to the intent of the parties as expressed by the plain language of the plea agreement.” United

States v. Beals, 698 F. 3d 248, 256 (6th Cir. 2012). Here the intent of the parties is embodied in

plain language – the Government agrees to make a recommendation. There is no ambiguity here

to be construed against the Government.

       "[W]hen a plea rests in any significant degree on a promise or agreement of the prosecutor,

so that it can be said to be part of the inducement for consideration, such a promise must be

fulfilled." Santobello v. New York, 404 U.S. 257, 262 (1971).

       The Plea Agreement provides at ¶ 7(b) “The USAO [United States Attorney’s Office]

agrees to make the following recommendations to the Court . . . (2) That defendant be allowed to

serve his state term of imprisonment prior to the term of incarceration imposed in this case.” (ECF

No. 157, PageID 174-75). ¶ 7 also provides: “Defendant agrees and understands that these

recommendations in Paragraph 7 do not bind the Court, and defendant cannot withdraw his plea if

the Court declines to accept these recommendations contained in Paragraph 7.” Id. at PageID 175.

       Defendant now reads this language as a promise, made at the time the Plea Agreement was

entered into, to make a recommendation in the future. However, this way of phrasing the

Government’s agreement to make recommendations reads in the future tense because the language

of plea agreements in this Court is typically hammered out and the document even signed before



                                                 5
Case: 3:17-cr-00028-TMR-MRM Doc #: 215 Filed: 07/20/20 Page: 6 of 9 PAGEID #: 810




the parties come to Court for the plea colloquy. Plea agreements are not binding on the Court until

they are accepted by the Court after the plea colloquy. In the context of plea agreements in this

Court, an agreement by the Government in a plea agreement to make a recommendation becomes

the embodiment of that recommendation once the plea agreement is accepted.

       Defendant also now reads this language as a promise to make the recommendation orally

in open court. But the Plea Agreement does not say that. It does not say the recommendation will

be made again or that it will be oral or that it will be made in open court.

       As Respondent points out, the Plea Agreement has what is known in contract law as an

“integration clause” which provides “12. Entire Agreement: This is the complete agreement

between the parties. It supersedes all other promises, representations, understandings, and

agreements between the parties.” (ECF No. 157, PageID 476). The very purpose of such a clause,

which is common in a very broad array of contracts, is to prevent the sort of controversy Evans

now raises: a claim that there is some other promise outside the plea agreement or that some clause

in its was intended to mean something besides what it says.

       By signing the Plea Agreement in the form in which it was accepted by the Court, the

United States Attorney fulfilled the promise made at ¶ 7(b)(2) – he made the recommendation he

promised to make that Evans be allowed to serve his state sentence first.

       But the Government’s fulfillment of its promise did not stop there. That recommendation

was also reported to the Court in the Presentence Investigation Report and the Government made

no objection to acceptance of that Report (PSR ¶ 11). In fact at sentencing the Government

recommended the Court accept the agreed sentence of sixty months which was almost eight years

below the minimum sentence calculated under the Sentencing Guidelines. (Sentencing Tr., ECF

No. 174, PageID 536.)



                                                  6
Case: 3:17-cr-00028-TMR-MRM Doc #: 215 Filed: 07/20/20 Page: 7 of 9 PAGEID #: 811




       Ultimately Judge Rose did not accept the recommendation to order the State sentence be

served first. The PSR noted that the Sentencing Guidelines called for a sentence in this case to be

served consecutively to any sanction for violating the state conviction release conditions. When

defense counsel raised the question at sentencing, he also advised the Court that he had told Evans

the State was waiting to see what happened in this case and he believed the State’s action could

take precedence over the federal sentence. But the Plea Agreement makes it quite explicit that

Judge Rose was not bound to accept those recommendations and the Judge repeated that warning

to Evans several times during the plea colloquy, as quoted in Respondent’s Answer.

       In its Response, the United States argued this claim was procedurally defaulted because it

was not raised on direct appeal. If Evans had continued to formulate his claim as he made it in the

Supplement – that the Government had promised to contact the BOP to recommend the State

sentence be served first – the Magistrate Judge would have been prepared to find that claim was

not procedurally defaulted because Evans could not have discovered the breach in time to file an

appeal within the fourteen days allowed. With the shift of the claim to the way it is made in the

Traverse, the Magistrate Judge finds the procedural default defense has merit. If the promise was,

as Evans now says he reasonably understood it to be -- that the United States attorney would make

the recommendation orally and in open court before sentence was pronounced -- then Evans knew

as soon as Judge Rose pronounced sentence that the Government had not made the

recommendation “orally and in open court” and thus in ample time to appeal.

       The procedural default doctrine in habeas corpus is described by the Supreme Court as

follows:

               In all cases in which a state prisoner has defaulted his federal claims
               in state court pursuant to an adequate and independent state
               procedural rule, federal habeas review of the claims is barred unless
               the prisoner can demonstrate cause of the default and actual

                                                 7
Case: 3:17-cr-00028-TMR-MRM Doc #: 215 Filed: 07/20/20 Page: 8 of 9 PAGEID #: 812




                 prejudice as a result of the alleged violation of federal law; or
                 demonstrate that failure to consider the claims will result in a
                 fundamental miscarriage of justice.

Coleman v. Thompson, 501 U.S. 722, 750 (1991); see also Simpson v. Jones, 238 F.3d 399, 406

(6th Cir. 2000). The procedural default analysis of Wainwright and its progeny is fully applicable

to § 2255 motions. United States v. Frady, 456 U.S. 152 (1982); Kaufman v. United States, 394

U.S. 217 (1969); Ratliff v. United States, 999 F.2d 1023 (6th Cir. 1993). Because Evans knew of

the Government’s failure to make the recommendation as he now says he understood it was to be

made was known to Evans at a time when he could have appealed, he has procedurally defaulted

the claim by failing to appeal.



Conclusion



       Defendant’s claim of breach of his Plea Agreement, made in this § 2255 Motion, is both

procedurally defaulted and without merit. The Motion to Vacate should therefore be dismissed

with prejudice and judgment entered to that effect under Fed.R.Civ.P. 58. Because reasonable

jurists would not disagree with this conclusion, it is also recommended that Petitioner be denied a

certificate of appealability and that the Court certify to the Sixth Circuit that any appeal would be

objectively frivolous and should not be permitted to proceed in forma pauperis.



July 20, 2020.

                                                             s/ Michael R. Merz
                                                            United States Magistrate Judge




                                                 8
Case: 3:17-cr-00028-TMR-MRM Doc #: 215 Filed: 07/20/20 Page: 9 of 9 PAGEID #: 813




                           NOTICE REGARDING OBJECTIONS

Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Because this document is being served by mail, three days are added under
Fed.R.Civ.P. 6. Such objections shall specify the portions of the Report objected to and shall be
accompanied by a memorandum of law in support of the objections. A party may respond to
another party’s objections within fourteen days after being served with a copy thereof. Failure to
make objections in accordance with this procedure may forfeit rights on appeal.




                                                9
